
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Rush (for
			 himself, Mr. Payne,
			 Mr. Cohen,
			 Ms. Lee of California,
			 Mr. Towns,
			 Mr. Hastings of Florida,
			 Mr. Rangel,
			 Ms. Brown of Florida,
			 Mr. Butterfield, and
			 Mr. Al Green of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing 2011 as the Year for People of
		  African Descent.
	
	
		Whereas, on December 18, 2009, the United Nations General
			 Assembly proclaimed the year 2011 to be the International Year for People of
			 African Descent;
		Whereas at least 11,000,000 Africans were brutally forced
			 from their homelands and shipped across the Atlantic Ocean during the 400 years
			 of the trans-Atlantic slave trade;
		Whereas the slave trade both relied on, and reinforced,
			 systematic racism within the United States and other nations, and contributed
			 to Africa’s impoverishment and destabilization;
		Whereas European colonization further entrenched the
			 systematic and inequitable looting of Africa’s natural resources, the
			 subjugation of its inhabitants, and the economic and political marginalization
			 of Africans and people of African descent;
		Whereas Africa is the world’s poorest region, comprising
			 only 2 percent of the global gross domestic product;
		Whereas Africa’s population surpassed 1,000,000,000
			 persons for the first time in 2009;
		Whereas significant populations of Africans and their
			 descendants live in North America (40,800,000), South America (102,500,000),
			 the Caribbean (22,700,000), Europe (9,300,000), the Middle East, and
			 Asia;
		Whereas people of African descent living in the Diaspora
			 often face racial discrimination, xenophobia, and intolerance, leading to
			 widely documented disparities in access to education, justice, and economic
			 opportunity;
		Whereas the African Diaspora is a vibrant and dynamic
			 community that is also a potential lynchpin of Africa’s socioeconomic
			 development, as exemplified by the estimated flow into Africa of
			 $21,500,000,000 in 2010 from migrant African workers abroad; and
		Whereas Africans and people of African heritage have made
			 significant contributions to global culture and the arts: Now, therefore, be
			 it
		
	
		That—
			(1)the House of
			 Representatives supports the United Nations designation of the International
			 Year for People of African Descent; and
			(2)it is the sense of
			 the House of Representatives that the United States should—
				(A)strengthen
			 bilateral, regional, and multilateral cooperation to promote the empowerment of
			 people of African descent in relation to their social, educational, political,
			 and economical rights;
				(B)make every
			 possible effort to advance the diverse cultural traditions and heritage of
			 people of African descent; and
				(C)strengthen its
			 commitment to eradicate racism, undo the injustices of history, and celebrate
			 the contributions of people of African descent across the political, social,
			 and economic spectrum.
				
